PER CURIAM.
This is an appeal from'a decision of the Board of Tax Appeals holding the trust petitioner to be an association and taxable as such within the purview of Sec. 1001 of the Revenue Act of 1936, 26 U.S.C.A. Int.Rev.Acts, page 971, and similar provisions of preceding and subsequent Acts, and upon consideration of the briefs and record filed in the cause and the oral argument of counsel, it is the view of the court that the trust has the distinguishing features of an association as they are enumerated in the case of Morrissey v. Commission, 296 U.S. 344, 56 S.Ct. 289, 80 L.Ed. 263, and companion cases, and that there are no material or controlling distinctions between the present trust and that adjudicated as an association in Nashville Trust Co. v. Cotros, 6 Cir., 122 F.2d 326.
It is ordered that the decision of the Board of Tax Appeals be, and it is hereby, affirmed.